Appeal by the defendant from a resentence of the Supreme Court, Queens County (Aloise, J.), imposed October 11, 2012, upon his convictions of robbery in the first degree (two counts), burglary in the first degree, robbery in the second degree (two counts), assault in the second degree (two counts), attempted escape in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, the resentence being a period of five years of postrelease supervision in addition to each of the determinate terms of imprisonment previously imposed by the same court (Rotker, J.), on March 22, 2005.
Ordered that the resentence is affirmed.
Since the defendant was still serving his original sentence *826when the resentence was imposed, the resentence to terms including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Thompson, 92 AD3d 812 [2012]; People v Harris, 86 AD3d 543, 543-544 [2011]).
Balkin, J.E, Roman, Sgroi and Miller, JJ, concur.